IN THE SUPREME COURT OF NORTH CAROLINA

                                       2022-NCSC-57

                                         No. 28A21

                                      Filed 6 May 2022

     STATE OF NORTH CAROLINA

                  v.
     DESHANDRA VACHELLE COBB


           Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 275 N.C. App. 740, 853 S.E.2d 803 (2020), vacating an order

     entered on 3 April 2019 by Judge Claire V. Hill in Superior Court, Harnett County,

     and remanding the case for further proceedings. Heard in the Supreme Court on 15

     February 2022.


           Joshua H. Stein, Attorney General, by Kindelle McCullen, Assistant Attorney
           General, for the State-appellant.

           Glenn Gerding, Appellate Defender, by Wyatt Orsbon, Assistant Appellate
           Defender, for defendant-appellee.


           BERGER, Justice.

¶1         Defendant pleaded guilty to impaired driving after the trial court denied her

     motion to suppress evidence obtained at a Harnett County checking station. The

     Court of Appeals vacated the trial court’s order denying defendant’s motion to

     suppress, and the State appeals based upon a dissent. For the reasons stated below,

     we reverse the decision of the Court of Appeals and reinstate the order of the trial
                                                STATE V. COBB

                                                 2022-NCSC-57

                                              Opinion of the Court



     court.

                                       I.    Factual Background

¶2            At approximately 12:15 a.m. on August 28, 2016, defendant was driving her

     vehicle in Harnett County when she approached a checking station operated by the

     North Carolina State Highway Patrol. When defendant rolled down her window,

     Trooper BJ Holder detected a strong odor of alcohol emanating from the vehicle.

     Trooper Holder asked defendant if she had been drinking, and defendant responded

     that she had two shots of Grey Goose vodka at a bar. Trooper Holder asked defendant

     to step out of the vehicle.

¶3            Upon exiting, defendant was unsteady on her feet and Trooper Holder

     requested that defendant perform standard field sobriety tests, including a horizontal

     gaze nystagmus (HGN) test. Six of six clues of impairment were present when the

     HGN test was administered. A breath sample provided by defendant at the Harnett

     County Detention Center registered a blood alcohol level of 0.11 on the Intox EC/IR

     II device. Defendant was charged with one count of driving while impaired and one

     count of reckless driving.1

¶4            A Checking Station Authorization form (HP-14 form) was completed for the

     checking station by Sergeant John Bobbitt of the NCSHP. The form indicated that

     the primary purpose of the checking station was “Chapter 20 enforcement” which



              1   The State later dismissed the charge of reckless driving.
                                          STATE V. COBB

                                           2022-NCSC-57

                                         Opinion of the Court



     included “at a minimum, checking each driver stopped for a valid driver’s license and

     evidence of impairment.” Further, pursuant to the information set forth on the HP-

     14 form, the checking station was to operate between the hours of 12:15 a.m. and 2:00

     a.m. on August 28, 2016, and Sergeant Bobbitt was noted as the supervising member

     in charge.

¶5         On February 6, 2019, defendant filed a motion to suppress evidence of her blood

     alcohol level contending that the checking station was unconstitutional and violated

     N.C.G.S. § 20-16.3A.2 Thus, defendant argued, “any evidence obtained [wa]s in

     violation of [d]efendant’s rights and must be suppressed and any charges arising

     therefrom must be dismissed.”

¶6         From the testimony presented at the hearing on the motion to suppress, the

     trial court found as fact that Sergeant Bobbitt had been employed with the NCSHP

     for approximately twenty-five years. In addition, the trial court found that Sergeant

     Bobbitt completed and signed the HP-14 form, and the form “complied with the

     statutory and other regulatory requirements regarding checking stations.”             The

     findings of fact detailed that the checking station was located “a short distance to

     [NC] Highway 87 and three county lines making it a major thoroughfare into and out



           2 Defendant did not argue on appeal that the checking station violated N.C.G.S. § 20-
     16.3A. Defendant has, therefore, abandoned the argument. See N.C. R. App. P. 28(a) (“Issues
     not presented and discussed in a party’s brief are deemed abandoned.”).
                                         STATE V. COBB

                                          2022-NCSC-57

                                        Opinion of the Court



     of the county.” “The public concern addressed[,]” the trial court went on to find, “was

     the public safety in confirming motorists were in compliance and not violating any

     Chapter 20 Motor Vehicle Violation.”

¶7         Additionally, the trial court included findings of fact related to the execution

     of the checking station by the NCSHP. Specifically, the trial court found that “[t]he

     seizure was short in time for most drivers . . . since most drivers were stopped for less

     than one minute” if they “had their driver’s license and registration.” Further, the

     trial court’s findings indicate that “[a]t least two [NCSHP] vehicles with blue lights

     were on at all times[,]” and “[t]he participating members were wearing their [NCSHP]

     uniforms with reflective vests and utility flashlights.” This allowed for the checking

     station to be “observed from any direction of approach from one-tenth up to one-half

     a mile [away,]” giving drivers “adequate time to observe the checking station and

     come to a stop.” The trial court also found that although “[t]raffic did back up some”

     because “every vehicle that approached this checking station was checked[,]” the

     negative effect on the flow of traffic was “not extreme.”

¶8         Based on these findings of fact, the trial court then concluded as a matter of

     law that:

                  1.     The plan was reasonable and the checking station
                         did not violate the Defendant’s U.S. or N.C.
                         constitutional rights.

                  2.     The checking station as it was operated advanced
                         the public concern and was reasonable.
                                          STATE V. COBB

                                           2022-NCSC-57

                                         Opinion of the Court



                    3.    Enforcement of the motor vehicle laws is a
                          legitimate public purpose and promotes public
                          safety.

                    4.    The short amount of time that the checking station
                          potentially interfered with an individual’s liberty
                          was not significant.

       Accordingly, the trial court denied defendant’s motion to suppress.

¶9           Following the denial of the motion to suppress, defendant pleaded guilty to the

       charge of driving while impaired, expressly reserving her right to appeal the denial

       of the motion to suppress. Defendant’s sentence of sixty days imprisonment was

       suspended, and she was placed on unsupervised probation.            Defendant timely

       appealed.

¶ 10         In a split decision, the Court of Appeals vacated the trial court’s order denying

       defendant’s motion to suppress and remanded the case for further proceedings. State

       v. Cobb, 275 N.C. App. 740, 752, 853 S.E.2d 803, 811 (2020). The majority reasoned

       that because the trial court “did not adequately weigh the three Brown factors”

       required in such an analysis, the trial court “could not assess whether the public

       interest in this [checking station] outweighed its infringement on [d]efendant’s

       Fourth Amendment privacy interests.” Id. at 749, 853 S.E.2d at 809. The Court of

       Appeals determined, and defendant now argues, that the trial court erred in

       concluding that the checking station was reasonable without adequately engaging in

       the analysis required by the United States Supreme Court in Brown v. Texas, 443
                                            STATE V. COBB

                                             2022-NCSC-57

                                           Opinion of the Court



       U.S. 47, 50, 99 S. Ct. 2637, 2640, 61 L. Ed. 2d 357, 361 (1979).

¶ 11         Based on a dissenting opinion, the State timely appealed to this Court, arguing

       that the majority below erred in concluding that the trial court’s order denying

       defendant’s motion to suppress was insufficient to evaluate the constitutionality of

       the checking station.

                                    II.    Standard of Review

¶ 12         “[A] trial court’s ruling on a motion to suppress is afforded great deference upon

       appellate review as it has the duty to hear testimony and weigh the evidence.” State

       v. McClendon, 130 N.C. App. 368, 377, 502 S.E.2d 902, 908 (1998), aff’d, 350 N.C.

       630, 517 S.E.2d 128 (1999); see also State v. Smith, 278 N.C. 36, 41, 178 S.E.2d 597,

       601 (1971). An appellate court’s review of a trial court’s denial of a motion to suppress

       “is strictly limited to determining whether the trial judge’s underlying findings of fact

       are supported by competent evidence, in which event they are conclusively binding

       on appeal, and whether those factual findings in turn support the judge’s ultimate

       conclusions of law.” State v. Cooke, 306 N.C. 132, 134, 291 S.E.2d 618, 619 (1982).

       Findings of fact not challenged on appeal are “deemed to be supported by competent

       evidence and are binding on appeal.” State v. Biber, 365 N.C. 162, 168, 712 S.E.2d

       874, 878 (2011). Conclusions of law, however, are reviewed de novo and are subject

       to full review by this Court. Id.

¶ 13         Defendant did not challenge any of the trial court’s findings of fact as
                                           STATE V. COBB

                                               2022-NCSC-57

                                         Opinion of the Court



       unsupported by the evidence in the record. Thus, the trial court’s findings of fact are

       binding on appeal.

                                        III.     Analysis

¶ 14         The Fourth Amendment protects “[t]he right of the people to be secure . . .

       against unreasonable searches and seizures.” U.S. Const. amend. IV. Because law

       enforcement officers effectuate a seizure when they stop a vehicle at a checking

       station, such stops must conform to Fourth Amendment requirements.             City of

       Indianapolis v. Edmond, 531 U.S. 32, 40, 121 S. Ct. 447, 453, 148 L. Ed. 2d 333, 342

       (2000); see also United States v. Martinez-Fuerte, 428 U.S. 543, 556, 96 S. Ct. 3074,

       3082, 49 L. Ed. 2d 1116, 1127 (1976) (“[C]heck[ing station] stops are ‘seizures’ within

       the meaning of the Fourth Amendment.”). The ultimate question in challenges to the

       validity of a checking station is “whether such seizures are ‘reasonable’ under the

       Fourth Amendment.” Michigan Dep’t of State Police v. Sitz, 496 U.S. 444, 450, 110

       S. Ct. 2481, 2485, 110 L. Ed. 2d 412, 420 (1990).

¶ 15         As an initial matter, the Supreme Court has instructed that reviewing courts

       must consider the primary programmatic purpose of a challenged checking station.

       Edmond, 531 U.S. at 40–42, 121 S. Ct. at 453–54, 148 L. Ed. 2d at 342–44. Checking

       stations established primarily to “uncover evidence of ordinary criminal wrongdoing”

       run afoul of the Fourth Amendment. Edmond, 531 U.S. at 42, 121 S. Ct. at 454, 148

       L. Ed. 2d at 343. However, checking stations “designed primarily to serve purposes
                                           STATE V. COBB

                                            2022-NCSC-57

                                          Opinion of the Court



       closely related to . . . the necessity of ensuring roadway safety” have been held to

       serve a legitimate primary purpose. Id. at 41, 121 S. Ct. at 454, 148 L. Ed. 2d at 333;

       see also Sitz, 496 U.S. at 451, 110 S. Ct. at 2485, 110 L. Ed. 2d 412. In addition, the

       Supreme Court has upheld checking stations designed to address problems related to

       policing the border and to assist law enforcement officers in obtaining information to

       apprehend “other individuals” involved in criminal activity. See Martinez-Fuerte, 428

       U.S. at 545, 96 S. Ct. at 3077, 49 L. Ed. 2d at 1116; Illinois v. Lidster, 540 U.S. 419,

       427, 124 S. Ct. 885, 891, 157 L. Ed. 2d 843, 852 (2004).

¶ 16          Here, the primary programmatic purpose of the checking station was

       uncontested.    At the hearing on the motion to suppress, defense counsel

       acknowledged the primary purpose of the checking station was “to check licenses. We

       don’t disagree . . . they got to the primary purpose[.]” Defendant’s concession is

       reflected in the trial court’s unchallenged finding that “[t]here was no argument by

       the defendant that the purpose of the checking station was . . . not a permitted

       primary [programmatic] purpose.” The trial court’s finding is therefore binding on

       appeal, and we must next determine the reasonableness of the checking station under

       the Fourth Amendment. Edmond, 531 U.S. at 47, 121 S. Ct. at 457, 148 L. Ed. 2d at

       347.

¶ 17          This Court has held that “check[ing stations] are constitutional if vehicles are

       stopped according to a neutral, articulable standard (e.g., every vehicle) and if the
                                           STATE V. COBB

                                            2022-NCSC-57

                                          Opinion of the Court



       government interest in conducting the check[ing station] outweighs the degree of the

       intrusion.” State v. Foreman, 351 N.C. 627, 631, 527 S.E.2d 921, 924 (2000). “The

       reasonableness of seizures that are less intrusive than a traditional arrest depends

       on a balance between the public interest and the individual’s right to personal

       security free from arbitrary interference by law officers.” Brown, 443 U.S. at 50, 99

       S. Ct. at 2640, 61 L. Ed. 2d at 361 (cleaned up). “[W]e must judge [the] reasonableness

       [of a checking station], hence, its constitutionality, on the basis of individual

       circumstances.” State v. Mitchell, 358 N.C. 63, 66, 592 S.E.2d 543, 545 (2004) (first

       and second alterations in original) (quoting Lidster, 540 U.S. at 426, 124 S. Ct. at 890,

       157 L. Ed. 2d at 852 (2004)).

¶ 18         In determining whether a seizure that results from a checking station survives

       constitutional scrutiny, we “weigh[ ] . . . the gravity of the public concerns served by

       the seizure, the degree to which the seizure advances the public interest, and the

       severity of the interference with individual liberty.” Brown, 443 U.S. at 50–51, 99 S.

       Ct. at 2640, 61 L. Ed. 2d at 362. Upon a balancing of these factors, a checking station

       is deemed reasonable, and therefore constitutional, if the factors weigh in favor of the

       public interest. Lidster, 540 U.S. at 427, 124 S. Ct. at 890, 157 L. Ed. 2d at 852.

¶ 19         Our nation’s highest court has held that driver’s license checking stations

       typically satisfy the first Brown prong because “the public concerns served by the

       seizure” outweigh the Fourth Amendment interest of individuals.            Id. (quoting
                                           STATE V. COBB

                                            2022-NCSC-57

                                          Opinion of the Court



       Brown, 443 U.S. at 50–51, 99 S. Ct. at 2640, 61 L. Ed. 2d at 362); see also State v.

       Rose, 170 N.C. App. 284, 294, 612 S.E.2d 336, 342, disc. review denied, 359 N.C. 641,

       617 S.E.2d 656 (2005) (holding that license and registration checking stations

       advance an “important purpose). The public interest in ensuring compliance with

       motor vehicle laws is a well-established and important public concern. See Rose, 170

       N.C. App. at 294, 612 S.E.2d at 342. “States have a vital interest in ensuring that

       only those qualified to [drive] are permitted to operate motor vehicles . . . .” Delaware

       v. Prouse, 440 U.S. 648, 658, 99 S. Ct. 1391, 1398, 59 L. Ed. 2d 660, 670 (1979).

       Moreover, the Supreme Court has recognized that “[n]o one can seriously dispute the

       magnitude of the drunken driving problem or the States’ interest in eradicating it. . .

       . For decades, this Court has repeatedly lamented the tragedy [of deaths resulting

       from impaired drivers].” Sitz, 496 U.S. at 451, 110 S. Ct. at 2485–86, 110 L. Ed. 2d

       at 420–21 (cleaned up).

¶ 20         Consistent with the requirement of Brown, the trial court found that “[t]he

       public concern addressed with this particular checking station was the public safety

       in confirming motorists were in compliance and not violating any Chapter 20”

       provision and that this purpose was clearly set forth in establishing the checking

       station. The trial court determined the purpose of ensuring each driver had a valid

       driver’s license and was not driving while impaired “operated [to] advance[ ] the

       public concern and was reasonable.”
                                           STATE V. COBB

                                            2022-NCSC-57

                                          Opinion of the Court



¶ 21         Under the second prong of the Brown analysis, the trial court examined “the

       degree to which the seizure advance[d] the public interest.” Brown, 443 U.S. at 51,

       99 S. Ct. at 2640, 61 L. Ed. 2d at 362. A consideration at this step is whether “[t]he

       police appropriately tailored their check[ing station] stops” to fit the primary purpose.

       Lidster, 540 U.S. at 427, 124 S. Ct. at 891, 157 L. Ed. 2d at 852. Alongside other

       factors, the use of time and location limitations in establishing and operating the

       checking station provides evidence that the vehicle stop was appropriately tailored.

       See id. (finding that the police’s selection of a specific time and location was

       sufficiently tailored as “[t]he stops took place about one week after [a] hit-and-run

       accident, on the same highway near the location of the accident, and at about the

       same time of night”).

¶ 22         Based on the evidence presented, the trial court found that the checking station

       was planned and operated pursuant to a HP-14 form completed by Sergeant Bobbitt.

       The checking station was established a short distance from NC Highway 87, on a

       heavily travelled thoroughfare in an area where three county lines converge.

       Additionally, the trial court found the checking station was in effect during a

       previously agreed upon timeframe and date, between 12:15 a.m. and 2:00 a.m. on

       August 28, 2016, and extended no longer than that time. These findings demonstrate

       that the checking station was conducted in a location where there was increased

       motor vehicle traffic and during a timeframe conducive to apprehending impaired
                                            STATE V. COBB

                                             2022-NCSC-57

                                          Opinion of the Court



       drivers.

¶ 23         With respect to the final factor of the Brown analysis, the severity of the

       interference with individual liberty, the focus shifts to how the checking station was

       conducted. Brown, 443 U.S. at 51, 99 S. Ct. at 2640, 61 L. Ed. 2d at 362. Specifically,

       the third factor requires a checking station to “be carried out pursuant to a plan

       embodying explicit, neutral limitations on the conduct of individual officers.” Id. This

       ensures that officers are not able to exercise “unfettered discretion” that results in

       the invasion of motorists’ liberties. Id.

¶ 24         The Supreme Court has designated a number of nonexclusive factors as

       relevant considerations, including the checking station’s interference with regular

       traffic, whether notice of the checking station was given to approaching drivers, and

       whether there was a supervising official overseeing the checking station.           See

       Martinez-Fuerte, 428 U.S. at 559, 96 S. Ct. at 3083–84, 49 L. Ed. 2d at 1129.

¶ 25         Here, as discussed above, the trial court’s unchallenged findings of fact show

       that the checking station was conducted pursuant to the plan established and

       documented by Sergeant Bobbitt. The plan included explicit limitations regarding

       the location and timeframe of the checking station. Further, the trial court found

       that all vehicles were stopped pursuant to the established plan. While the trial court

       found that “[t]raffic did back up some” because all vehicles were stopped, the backup

       was “not extreme.”
                                              STATE V. COBB

                                               2022-NCSC-57

                                            Opinion of the Court



¶ 26          Moreover, the trial court found that drivers were put on notice of the checking

       station as “[a]t least two [NCSHP] vehicles with blue lights were on at all times”

       during the checking station. Additionally, the trial court found that “participating

       members were wearing their [NCSHP] uniforms with reflective vests and utility

       flashlights.”      Finally, based on evidence showing that the checking station was

       approved and executed by Sergeant Bobbitt, the trial court made various findings

       indicating that the checking station was operated under a supervising officer from

       start to finish.

¶ 27          In focusing on the specific conduct of the officers during the vehicle stops, the

       trial court found that officer conduct was sufficiently limited, stating:

                       19.   The seizure was short in time for most drivers . . .
                       since most drivers were stopped for less than one minute.

                       ....

                       28.    If drivers had their driver’s license and registration
                       the stop lasted one minute or less.

       These findings indicate that the checking station was not operated with “unfettered

       discretion” but rather with specific restraints on time, location, and officer conduct.

       It follows that the trial court properly concluded that the “short amount of time that

       the checking station potentially interfered with an individual’s liberty was not

       significant.” Thus, the checking station was appropriately tailored to address the

       stated purpose.
                                              STATE V. COBB

                                              2022-NCSC-57

                                          Opinion of the Court



¶ 28         In balancing the factors set forth in Brown, the trial court concluded that the

       public interest served by the checking station outweighed the intrusion on

       defendant’s liberty interests.     The unchallenged findings of fact support this

       conclusion, and the checking station was reasonable under the Fourth Amendment.

                                        IV.     Conclusion

¶ 29         Based on our review of the trial court’s unchallenged findings of fact, the public

       interest in conducting the checking station outweighed any intrusion on defendant’s

       liberty interests, and the checking station was, therefore, reasonable under the

       Fourth Amendment. Accordingly, we reverse the decision of the Court of Appeals and

       reinstate the order of the trial court denying defendant’s motion to suppress.

             REVERSED.